PER CURIAM:
Meghan Ann Collins, appointed counsel for Julian Butler in this appeal from the district court’s sua sponte reduction in Butler’s sentence pursuant to 18 U.S.C. § 3582(c)(2), has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the district court’s sua sponte sentence reduction is AFFIRMED.